 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5
      NATHAN BARR, JR.,
 6
                                    Plaintiff,            Case No. C19-1057-RAJ
 7
             v.
 8                                                        ORDER DISMISSING CIVIL RIGHTS
      DONALD TRUMP, SR.,                                  ACTION
 9
                                    Defendant.
10

11
            The Court, having reviewed plaintiff’s complaint, the Report and Recommendation of the
12
     Honorable Mary Alice Theiler, United States Magistrate Judge, any objections thereto, and the
13   remaining record, hereby finds and ORDERS as follows:
            (1)     The Report and Recommendation is approved and adopted;
14
            (2)     Plaintiff’s complaint (Dkt. 7) and this action are DISMISSED with prejudice under
15
     28 U.S.C. § 1915A(b) and 28 U.S.C. § 1915(e)(2)(B) for failure to state any claim upon which
16   relief may be granted. The Clerk shall count this dismissal as a strike under 28 U.S.C. § 1915(g);
     and
17
            (3)     The Clerk is directed to send copies of this Order to plaintiff and to the Honorable
18
     Mary Alice Theiler.
19          DATED this 5th day of November, 2019.

20

21
                                                          A
                                                          The Honorable Richard A. Jones
22
                                                          United States District Judge
23

     ORDER DISMISSING CIVIL
     RIGHTS ACTION - 1
